Opinión concurrente del
Juez Asociado Señor Negrón García.
Concurrimos con la decisión del Tribunal confirmatoria de la sentencia del tribunal de instancia. Sin embargo, aun-que la doctrina de evidencia arrojada o abandonada dis-pone del asunto ante nos, es menester analizar el aspecto central que la configura, a saber, la “atmósfera total” del caso que dio lugar a la intervención legítima policíaca. Para determinar la presencia o el abandono a la expectativa de intimidad que una persona pueda tener sobre un bien u ob-jeto es necesario atender, mediante un examen objetivo, las circunstancias contemporáneas al registro conocidas por el funcionario. Pueblo v. Malavé González, 120 D.P.R. 470 (1988), opinión disidente; Pueblo v. Martínez Torres, 120 D.P.R. 496 (1988), opinión disidente. Expongamos suscinta-mente los hechos.
*175I
La noche de 18 de diciembre de 1985 —en la Carretera Núm. 3, Km. 6.4 de Carolina— el policía Fernando Soler in-tervino con Luis Castro Rosario por éste no haber detenido el vehículo de motor que conducía ante la luz roja de un se-máforo. Le ordenó que se detuviera. Acatada esa orden, So-ler les pidió a Castro Rosario y a su acompañante que se bajaran del vehículo. Ambos obedecieron. Luego de una breve conversación, Soler fue a su auto patrulla a solicitar ayuda a través del sistema de radio. En ese momento, el indi-viduo que acompañaba a Castro Rosario corrió y abandonó el área y éste entró, se encerró dentro del vehículo, lo puso en marcha y huyó.
Inmediatamente, el policía Soler emprendió una persecu-ción que lo llevó al Residencial Sabana Abajo, Carolina. Allí, Castro Rosario dejó encendido el vehículo y se adentró en el residencial. Soler, en vista de la oscuridad del lugar y cono-ciendo que en el pasado se habían desatado varios altercados de balas, optó por permanecer en su vehículo en espera del respaldo policial solicitado.
Una vez llegó la ayuda, Soler se dirigió al vehículo aban-donado con el propósito de detener la marcha del motor. Al hacerlo, se percató de la presencia de un cono de papel en el área de los asientos delanteros.(1) Lo ocupó y encontró en su interior lo que parecía ser picadura de marihuana. Continuó su búsqueda y en el cenicero halló “una envoltura de papel a manera de cigarrillo” que aparentemente tenía picadura de marihuana. También encontró y ocupó una cartera color ma-rrón que contenía en su interior una licencia y un pasaporte con la foto de Castro Rosario.
*176Ante estas circunstancias, Soler solicito por radio una re-lación del número de la tablilla del vehículo y fue notificado que aparecía reportado como hurtado. Junto con los demás policías, lo trasladó a la División de Tránsito en Carolina.
La prueba de campo, al igual que un análisis posterior de laboratorio, dio como resultado “positivo de marihuana”. Oportunamente, Castro Rosario fue acusado en el Tribunal Superior, Sala de Carolina, por su posesión ilegal. Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404.
Durante el proceso, Castro Rosario pidió la supresión de la marihuana. En esencia, sostuvo que su ocupación fue pro-ducto de un registro sin orden, pues el policía Soler careció de motivos fundados. Dilucidada la cuestión conjuntamente con los méritos del caso, el tribunal ordenó la supresión del cigarrillo de marihuana pero sostuvo la admisibilidad de la marihuana del cono y lo declaró culpable.
IncQiiforme, en apelación cuestiona la suficiencia y admi-sibilidad de esa prueba.(2) No tiene razón.
r — H HH
El Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1, consigna, como regla general, que todo registro, allanamiento o incautación se lleve a cabo mediante orden *177judicial previa. Sólo “[circunstancias de emergencia pue-den provocar excepciones, a la regla general”. (Énfasis su-plido.) E.L.A. v. Coca Cola Bott Co., 115 D.P.R. 197, 207-208 (1984).
Para un acusado poder impugnar un registro sin orden judicial previa es necesario, en primer lugar, que posea capa-cidad o legitimación activa para invocar su derecho a la pri-vacidad. Una vez demostrado que es acreedor a esa expecta-tiva legitima sobre el bien o lugar en cuestión, podrá el tribunal adjudicar la legalidad del registro. El peso corres-ponde al Estado. Pueblo v. Rivera Rivera, 117 D.P.R. 283, 291-292 (1986); Pueblo v. Narváez Cruz, 121 D.P.R. 429 (1988); E.L.A. v. Coca Cola Bott. Co., supra. De carecer de legitimación activa, la intervención judicial culmina ahí, puesto que el registro lo realizó el Estado bajo^ circunstan-cias que le eximían del requisito de orden judicial previa.
De ordinario, defede el momento en que una persona arroja o abandona un objeto, pierde toda expectativa de inti-midad y con ello la necesidad de que mediara una orden judicial previa para su registro, allanamiento o incautación. Tal renuncia ha de inferirse de un examen objetivo de los hechos conocidos al momento en que ocurre el abandono. United States v. Kendall, 655 F.2d 199, 201 (9no Cir. 1981). El análi-sis requiere, entre otros aspectos, determinar: “(1) si el abandono fue voluntario o inadvertido; (2) el lugar donde ocurrió el abandono; (3) las circunstancias en que fue aban-donado; (4) la naturaleza y las características del objeto abandonado; (5) si hubo intentos de recuperación del objeto abandonado; (6) el tiempo transcurrido entre el abandono y el intento de recuperación, y (7) las medidas tomadas para preservar la intimidad.” Pueblo v. Ramírez Lebrón, 123 D.P.R. 391, 402-403 (1989), opinión concurrente. Véase United States v. Walker, 624 F. Supp. 99, 101 (D. Md. 1985).
Ahora bien, cuando el abandono ha sido el resultado de una persecución policíaca, es necesario atender otros crite-*178rios adicionales. Primeramente, la persecución tiene que ser legal, esto es, los agentes deben haber tenido una razón para tal actuación. Las circunstancias tienen que ser tales que si-túen a la persona perseguida en posición de conocer la pre-sencia y persecución por parte de los agentes públicos (guilty flight). Pueblo v. González Charón, 83 D.P.R. 450, 451 (1961); United States v. Masiello, 491 F. Supp. 1154, 1161 (D.S.C. 1980); United States v. Williams, 569 F.2d 823, 826 (5to Cir. 1978).
Bajo esta normativa, el conductor que se da a la fuga —pretendiendo escapar de la justicia— y deja atrás el ve-hículo y su contenido, en efecto da a conocer *su intención de abandonarlo a los fines de renunciar cualquier expectativa de intimidad que pudiese tener. Thom v. State, 450 S.W.2d 550 (S. Ct. Ark. 1970); State v. Asbury, 602 P.2d 838 (Ariz. App. 1979); United States v. Masiello, supra; W. LaFave, Search and Seizure, 2da ed., Minnesota, Ed. West Publishing Co., 1987, Vol. 1, Sec. 2.5(a). De no ser esa la situación, es necesa-rio ir más allá y estudiar la razonabilidad del registro reali-zado ante el derecho y prerrogativa de la persona a esperar cierto grado de intimidad. Expongamos esta dimensión.
I — I I — I
Existen marcadas diferencias en lo que respecta a la ra-zonabilidad de un registro llevado a cabo en un vehículo de motor, a diferencia del que se realiza en una residencia o estructura inmueble. La expectativa de intimidad que puede esperarse del vehículo que transita por las vías públicas es de menor grado. Ese enfoque se apuntala en que el automó-vil es un objeto de casi continua exposición al público, que existe una reglamentación vehicular gubernamental deta-llada y que su operación está sujeta a detenciones investiga-tivas por violaciones a la Ley de Vehículos y Tránsito de Puerto Rico. Su naturaleza y disposición lo sitúan en una posición de alto escrutinio por parte de las autoridades gu-*179bernamentales. Pueblo v. Malavé González, supra; Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776 (1982). Ante la expec-tativa de intimidad, aunque aminorada, subsiste el requisito de causa probable o motivo fundado para que una interven-ción policíaca sea válida sin orden judicial. Pueblo v. De Jesús Robles, 92 D.P.R. 345, 359 (1965).
Al respecto, el requisito de motivo fundado para interve-nir con una persona que conduce un vehículo de motor o que acredite su registro no reside en una “mera infracción menor de tránsito .. . [p]ero circunstancias especiales pueden pro-veer la justificación necesaria, en adición a [la] infracción de tránsito”. Pueblo v. De Jesús Robles, supra; Pueblo v. De Jesús Franqui, 96 D.P.R. 643 (1968). Estas circunstancias especiales se presentan cuando un agente de la policía descu-bre evidencia intrínsecamente delictiva a plena vista luego de una detención investigativa por una infracción de trán-sito. Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Malavé González, supra. También, se suscitan cuando el agente presta ayuda a un conductor accidentado que se encuentra inconsciente, observando en el interior del véhículo ciertos instrumentos aparentemente utilizados para cometer un de-lito y descubriendo cocaína dentro de una cajetilla de cigarri-llos que se le cayó al conductor mientras era sacado del auto-móvil. Pueblo v. Rivera Collazo, 122 D.P.R. 408 (1988).
' Ciertamente, esta casuística no agota el inventario. Exis-ten otras instancias en que un policía puede válidamente en-trar en el interior de un vehículo de motor. Aun así, deben concurrir circunstancias excepcionales que lo justifiquen, por lo que tiene que limitarse la extensión del registro a lo razonable. Pueblo v. Rivera Collazo, supra. Estas deben in-fundir en el “policía ... la creencia razonable de que existe una [situación] que requiere de su inmediata asistencia para la protección de vidas o propiedad; [no pudiendo estar moti-vada] ia entrada o registro . . . por un intento de arrestar o *180buscar evidencia y debe haber alguna relación entre la [si-tuación] y el área o sitio en que se penetra”. íd.
Así, toda evidencia ilegal a plena vista podrá ser ocupada sin mediar orden judicial previa, si el artículo se descubrió por estar a plena vista y no en el curso o por razón del regis-tro; el agente tenía derecho a estar en la posición desde la cual podía verla; la descubrió inadvertidamente, y la natura-leza delictiva del objeto surgió de su simple observación. Pueblo v. Dolce, supra, pág. 436.
A la luz de lo expuesto, evaluemos si debió suprimirse la marihuana ocupada por el policía Soler.

<

Concluimos que los hechos que culminaron en la ocupa-ción del cono contentivo de la marihuana fueron suficientes para justificar esa intervención. El vehículo de motor deso-cupado, con el motor encendido, no podía permanecer desa-tendido, máxime cuando el agente interventor conocía con razonable certeza que su conductor no regresaría. A fin de cuentas se dio a la fuga luego de ser detenido por una infrac-ción a la Ley de Vehículos y Tránsito de Puerto Rico. No éra de esperarse que retornara al área donde lo había abando-nado a toda prisa.
Ante este cuadro fáctico, es obvio que el policía Soler tuvo motivos fundados para penetrar en su interior. Como resuelve la mayoría, para efectos de la garantía constitucio-nal contra registros y allanamientos irrazonables, el aban-dono de dicho vehículo relevó al Estado de una orden judicial.
Tal vez él retuvo una esperanza de que podría lograr dos propósitos: su protección contra la posesión de evidencia mientras era perseguido y la posibilidad de recobrar el [ve-hículo] si ni [el oficial] ni alguien más lo tomaba .... Tal con-ducta es claramente un abandono del firme agarre de la pro-piedad y una. dependencia en la débil esperanza de la readqui-*181sición. (Traducción nuestra.) United States v. Williams, 569 F.2d 823, 826 (5to Cir. 1978).
Ahora bien, independientemente del abandono del ve-hículo, el agente Soler tuvo razones adicionales que justifi-caron su intervención. Por razones de seguridad, era necesa-rio que detuviese la marcha del motor. La Ley de Vehículos y Tránsito de Puerto Rico, en sus Secs. 5-701.1 y 5-710, auto-riza a los agentes de policía a intervenir y remover vehículos de motor cuando éstos se encuentran ilegalmente estacio-nados y el conductor no está disponible. 9 L.P.R.A. sees. 1012 y 1022. Por ello, la entrada al vehículo fue razonable y justificada dentro de las circunstancias. Así pues, la presen-cia a plena vista en el interior del vehículo de un cono de papel de apariencia similar al utilizado para guardar pica-dura de marihuana alertó al agente, quien al abrirlo confirmó sus sospechas. Su conducta fue razonable. Por la naturaleza delictiva del objeto, éste fue debidamente ocupado.
Actuó correctamente el tribunal de instancia al negar la supresión de esa evidencia. La misma, en unión al testimonio del agente Soler, demostró la culpabilidad de Castro Rosario más allá de duda razonable. Pueblo v. Malavé González, supra, y Pueblo v. Martínez Torres, supra, opiniones disi-dentes.

(1) En algunos extremos su declaración fue confusa. En diversas ocasiones atestó que el cono de papel se encontraba tanto en el asiento del conductor como entre el asiento del pasajero y la palanca de emergencia. E.N.P., págs. 3 y 14.


(2) Sus señalamientos de error disponen:
“(a) La prueba que presentó el Ministerio Público es insuficiente en derecho para establecer la culpabilidad del acusado más allá de toda duda razonable por el delito imputado, ya que la misma fue increíble y totalmente estereotipada.
“(b) Erró el Honorable Tribunal de Instancia al declarar parcialmente con lugar y parcialmente sin lugar nuestra Moción de Supresión de Evidencia, admi-tiendo prueba en evidencia que fue ocupada ilegalmente al ser producto de un registro contrario a derecho. Toda la evidencia ocupada y que se pidió mediante la Moción de referencia fuese suprimida, fue producto del registro en controversia.
“(c) Erró el Honorable Tribunal de Instancia al determinar que el registro efectuado se ajustaba a la Doctrina a ‘plena vista’.” Escrito de apelación, pág. 1.